AMENDMENT TO AMENDED AND RESTATED AGENCY AGREEMENT THIS AMENDMENT (“Amendment”), made as of March 27, 2009 (the “Effective Date”), by and between OLD MUTUAL FUNDS I (“OMF I”), OLD MUTUAL FUNDS II (“OMF II”), OLD MUTUAL FUNDS III (“OMF III”), each a Delaware statutory trust (each a “Trust” and together, the “Trusts”) and DST SYSTEMS, INC., a corporation organized and existing under the laws of the State of Delaware (“DST”), to the Amended and Restated Agency Agreement made as of March 1, 2008, by and between the Trusts and DST (the “Agency Agreement”). WHEREAS, effective August 22, 2008, OMF III began offering the Old Mutual Heitman Global Real Estate Fund through sales of Institutional Class shares; WHEREAS, effective December 9, 2008, the Old Mutual TS&W Mid-Cap Value Fund began offering Class Z shares for sale to the public and the Old Mutual TS&W Small Cap Value Fund began offering Institutional Class shares for sale to the public; WHEREAS, effective December 22, 2008, the OMF I Variable Annuity Portfolios were liquidated; WHEREAS, effective January 2, 2009, the OMF III Target Date Funds began offering Class A shares for sale to the public; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Small Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual TS&W Small Cap Value Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Mid-Cap Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual TS&W Mid-Cap Value Fund, respectively; WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Developing Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Strategic Small Company Fund, respectively; and WHEREAS, effective after the close of business on March 27, 2009, Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Select Growth Fund were reclassified as Class A, Class C, Class Z and Institutional Class shares of the Old Mutual Large Cap Growth Fund, respectively. NOW, THEREFORE, in consideration of the mutual covenants contained herein and in the Agency Agreement and for other good and sufficient consideration, receipt of which each party hereby acknowledges, DST and the Trusts each hereto agree as follows: 1. Defined Terms. Capitalized terms used in this Amendment but not defined herein shall have the meaning ascribed thereto in the Agency Agreement. 2. Exhibit A, as amended April 25, 2008, to the Agency Agreement shall be replaced with the Amended Exhibit A attached hereto. 3. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS I OLD MUTUAL FUNDS II By: By: Name: Robert T. Kelly Name: Robert T. Kelly Title: Treasurer Title: Treasurer OLD MUTUAL FUNDS III DST SYSTEMS, INC. By: By: Name: Robert T. Kelly Name: Thomas J. Schmidt Title: Treasurer Title: Vice President AMENDED EXHIBIT A
